FINAL REJECTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 9-13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 9-13, 21, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schilling U.S. Patent Application Publication 2018/0237164 in view of Clarke U.S. Patent Application Publication 2012/0148355.
With respect to claims 9, 21, and 22, Schilling teaches an inspection support apparatus (system 300), comprising: a support bed (first linkage assembly 90 and second linkage assembly 120 that is configured to hold an aerodynamic member 12 as well as third pivotal linkage assembly 150 having a second holding apparatus 152 which also holds the member 12, paragraphs 67 and 72, figures 4A and 4B) adapted to receive an airfoil thereon and a platform base (frame assembly 70, paragraph 56, figures 4A and 4B); a connection member (horizontal arm 98) coupled by a hinge (arm 98 is coupled to the frame assembly 70 and able to hinge by way of  pivot arm assembly 94, paragraphs 61-65, figures 4A and 4B) to the platform base wherein the support bed is secured to the connection member at a first selected orientation relative to the platform base (figures 4A and 4B); a linkage fixed to the connection member (second pivot arm assembly 130) wherein the connection member is rotatable about the hinge relative to the platform base (figures 4A and 4B) and the linkage is movable into contact with a particular portion of the platform base to cause the support bed to be disposed at a second selected orientation with respect to the platform base (arm assembly 130 is movable by actuators 140, paragraph 70-71, figures 4A and 4B).
Schilling fails to teach where the inspection support system is adapted to receive an airfoil of a gas turbine engine.
Clarke teaches a system and method for inspecting turbine engine airfoils (paragraph 18-21) where a fixture 36 is adapted to support an airfoil 10 (paragraphs 46-51, figures 5-10).
Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the inspection support system of Schilling to be adapted to receive a turbine engine airfoil as taught in the invention of Clarke because it has been held that modifying the size of the inspection support system is obvious to one having ordinary skill (MPEP 2144.04) in order to provide an improved airfoil inspection system (paragraph 1, Clarke).  
With respect to claim 10, Schilling teaches wherein the support bed includes at least first and second surfaces that are configured to support the airfoil at multiple locations (first linkage assembly 90 and second linkage assembly 120 that is configured to hold an aerodynamic member 12 and the third pivotal linkage assembly 150 having a second holding apparatus 152 are interpreted as having first and second support surfaces, figures 4A and 4B).
With respect to claim 11, Schilling teaches wherein the support bed includes a shelf at a bottom end thereof and a protruding flange at a side thereof (clamp plate apparatus 124a and mounting assembly 154, paragraphs 67 and 72, figures 4A and 4B).
With respect to claim 12, Schilling teaches wherein the support bed further includes a channel disposed in a face of the support bed and spaced from the protruding flange (channel in the second linkage assembly 120, figure 4A).
With respect to claim 13, Schilling teaches wherein the linkage includes a stand-off (horizontal arm 98) secured to the connection member and an adjustable support leg hingedly secured to the stand-off (adjustable around second pin joint 132, figures 4A and 4B).

Allowable Subject Matter
Claims 14-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDDIE KIRKLAND III whose telephone number is (571)272-2232. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

FREDDIE KIRKLAND III
Primary Examiner
Art Unit 2856



/Freddie Kirkland III/Primary Examiner, Art Unit 2856                                                                                                                                                                                                        10/6/2022